883 F.2d 1026
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Geraldine GIVENS, Petitioner,v.SOCIAL SECURITY ADMINISTRATION, Respondent.
No. 88-3397.
United States Court of Appeals, Federal Circuit.
May 11, 1989.Rehearing Denied June 14, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
ORDER
BISSELL, Circuit Judge.


1
According to the certified mail receipt, the final order of the Merit Systems Protection Board (Board), Docket No. SF04328710889 (July 8, 1988), denying the petition for review of the Administrative Judge's initial decision, was received by Geraldine Givens on July 12, 1988.  The clerk's office of this court did not receive Givens' petition for review of the Board's order until 31 days later on August 12, 1988.


2
The Social Security Administration failed to raise any jurisdictional issue.  This court, however, recognized a jurisdictional problem and, sua sponte, issued an order directing Givens to show cause by April 24, 1989, why her petition for review should not be dismissed as untimely filed.  Givens v. Social Sec. Admin., No. 88-3397 (April 12, 1989).  Givens has not responded to that order.


3
A petition for review of a final Board decision must be received by this court "within 30 days after the date the petitioner received notice of the final order or decision of the Board."    5 U.S.C. Sec. 7703(b)(1) (1982).  "The 30-day period for appeal is statutory, mandatory, [and] jurisdictional."    Monzo v. Department of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984).  Because Givens missed the 30-day limit, her appeal is time-barred, and it is ORDERED that the petition be dismissed.